Citation Nr: 9930688	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  95-37 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
left ear.

2.  Entitlement to a compensable evaluation for hearing loss 
of the right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1975 to July 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Seattle, 
Washington Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The case originated at the Honolulu, Hawaii 
RO, and was transferred to the Seattle RO during the course 
of this appeal.  

This case was previously before the Board in May 1998, at 
which time it was remanded for further development.  Such 
development having been completed, the case is again before 
the Board for appellate review.


FINDINGS OF FACT

1.  No medical evidence has been presented or secured to 
render plausible a claim that current left ear hearing loss 
is the result of a disease or injury, including noise 
exposure, incurred on active duty.

2.  The veteran's service-connected right ear hearing is 
currently measured at Level I.  The average puretone decibel 
threshold in right ear is 76 decibels, with speech 
discrimination ability of 62 percent; and the hearing acuity 
in the non service-connected left ear is presumed to be 
normal.  


CONCLUSIONS OF LAW

1.  The claim for service connection for left ear hearing 
loss is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  The criteria for a compensable disability rating for 
right ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.85, 
4.87, Diagnostic Code 6100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background and Procedural History

For general information, it is noted that for audiometric 
testing done prior to October 31, 1967 by any branch of the 
military service, the Board assumes that ASA (American 
Standards Association) units were used.  Conversion of those 
units into ISO (International Standards Organization) or ANSI 
(American National Standards Association) units which are 
used today, are done by adding 15 to whatever the results 
where at 500 Hertz; adding 10 to the results for 1,000, 
2,000, and 3,000 Hertz; and adding 5 to the results for 4,000 
Hertz.  While there are no conversions necessary from the 
veteran's service medical records, some units were provided 
in ANSI units and others were identified as ISO units.  

Service medical records reveal that upon enlistment 
examination in March 1975, the veteran's hearing level, 
recorded in decibels, was 25, 15, 30, and 20 in the right 
ear, for the threshold levels of 500, 1000, 2000, and 4000 
(Hertz), respectively.  For the left ear it was 10, 20, 15, 
and 15 decibels, for the same threshold levels, respectively.  
The actual audiogram was attached to the examination report.  
No defects were noted upon clinical evaluation.  On November 
7, 1975, the veteran was issued regular triple flange ear 
plugs for noise protection.  

On August 18, 1978, the veteran underwent and audiology 
examination.  The results of the August 18, 1978 examination 
were reported in ISO units and are as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
50
95
95
LEFT
15
20
35
85
75

On August 29, 1978, the veteran underwent another audiology 
examination.  The results were recorded in ANSI units, as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
10
not 
given
25
LEFT
0
10
10
not 
given
20

In the remarks and recommendations section, it was noted that 
there was good SRT (speech reception threshold).  The 
examiner noted that the results were within normal limits in 
both ears.  

In a May 2, 1979 record, it was noted that the veteran was 
treated for a head injury after being hit with a pool cue 
during a dispute.  A physical examination was done, and 
therein it was noted that there was no discharge from the 
ear.  At his separation examination on July 13, 1979, 
audiometric examination revealed the following in ISO units:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
30
not 
given
40
LEFT
15
15
15
not 
given
20

In the summary of defects section, the examiner noted that 
the veteran had "hearing loss, slight."  The veteran was 
qualified for separation.  The Board notes here that the 
audiometer results were written in a magic marker ink over 
already existing pencil written results.  The initials of the 
signing examiner were placed near the results that were 
written over.  The Board herein mentions the fact that the 
records were written over because, later in the discussion, 
the same is mentioned by a VA examiner who reviewed the file 
and provided a medical opinion for the record. 

In August 1994, the veteran submitted an application for 
compensation and pension.  Therein he specified that he 
incurred bilateral hearing loss and tinnitus in service.  

In September 1994, the veteran underwent VA examination.  At 
the general medical examination, he complained of having 
bilateral hearing loss and ringing in the ears for the last 
18 years.  The veteran attributed his hearing loss to having 
worked around cannons for the four years that he was on 
active duty.  The veteran stated that his hearing loss had 
caused him to lose several jobs due to his inability to hear 
his supervisors.  There was no past history of ear infections 
or perforated tympanic membranes.  Objective examination 
revealed that tympanic membranes were intact.  External 
auditory canals were clear.  The examiner reported that he 
was unable to hear whispered voice or finger rub bilaterally.  
The assessment was bilateral hearing loss by patient history.  

At the September 1994 audiology examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
70
90
95
LEFT
10
15
50
85
85

The average in the right ear was 69 decibels and the average 
in the left ear was 59 decibels.  Speech audiometry revealed 
speech recognition ability of 62 percent in the right ear and 
of 72 percent in the left ear.  In the remarks section, the 
examiner noted that the veteran had a severe, bilateral high 
frequency sensorineural hearing loss. 

In an October 22, 1994 rating decision, service connection 
was granted for tinnitus at the highest evaluation of 10 
percent.  Service connection was granted for right ear 
hearing loss with a zero percent evaluation.  The RO 
determined that service connection for left ear hearing loss 
could not be established because it was not shown to be 
incurred during military service.  The veteran took issue 
with this rating decision and perfected an appeal to the 
Board.  

In January 1996, the veteran was seen privately for an 
audiology examination.  Those records show that air 
conduction study in pure tone thresholds, in decibels, were 
as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
80
90
90
LEFT
30
35
60
90
95

The examiner noted that the veteran reported difficulty 
hearing, and that he had been evaluated at VA.  It was noted 
that no medical record was available for review.  Otoscopic 
inspection was unremarkable.  The veteran was especially 
sensitive to probe tips being placed.  The assessment was 
mild sloping to severe sensorineural hearing loss in both 
ears; normal middle ear function in both ears; and word 
recognition poor in both ears.  An actual word recognition 
score was not given.

In an April 1997 VA examination request worksheet, the RO 
asked that the veteran receive an audiological evaluation and 
that the examiner review the service medical records and 
provide an opinion as to whether hearing loss of the left ear 
was in "any way related to" abnormal audiological findings 
in service.  The RO pointed out that audiological test 
results in service on August 18, 1978 and August 29, 1978 
showed left ear hearing loss; and that audiological 
evaluation in service on July 13, 1979, upon separation, 
showed left ear hearing normal.  An explanation was 
requested.  

In April 1997, the veteran underwent a VA audiology 
examination.  On the authorized audiological evaluation in, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
85
90
95
LEFT
30
35
65
90
90

Speech audiometry revealed speech recognition ability of 62 
percent in the right ear and of 66 in the left ear.  The 
examiner noted that the veteran had mild to profound 
sensorineural hearing loss in both ears.  In the 
recommendations section, the examiner stated:  

August 18, 1978, September 17, 1994, January 9, 1996 and 
today's audio show a consistent pattern of loss.  Unable 
to explain results of August 28 [sic], 1978 and July 13 
[sic], 1979 audios.  Inconsistencies could be due to 
many things-examiner error, equipment error, calibrator 
problems, etc.  However, the pattern and consistency of 
the 4 audios mentioned over 19 years suggests a true 
loss.  

The RO requested another opinion and submitted a July 1997 VA 
examination request worksheet with instructions that review 
be made of the 4 audiological examinations done while the 
veteran was on active duty; and that an opinion be provided 
as the reason why the August 18, 1978 examination was so very 
different in its results.  

On July 12, 1997, a VA medical opinion was provided for the 
record.  The examiner stated:

Findings:  This is very difficult to assess.  This 
hearing loss could have, in fact, existed prior to entry 
on active duty.  Persons with hearing loss, eager to 
join service, have been known to "beat the test" by 
feigning normal hearing.  This was feasible in the mid-
1970's before the advent of more sophisticated test 
equipment with built-in fault codes.  That might explain 
the extent of loss on the August 18, 1978 audio which 
looks like a valid test (when examining the test tracing 
carefully).  It is unlikely that the veteran would have 
acquired a loss of this extent in 3 years of exposure 
given the "normal" hearing results presented at 
enlistment.  The separation examination, dated July 13, 
1979 appears to have been altered.  Close examination 
reveals higher test thresholds were entered but 
"written over."  The August 29, 1978 test was 
performed at Madigan Army Medical Center by an ENT 
technician with reliable test equipment as follow-up to 
the August 18, 1978 examination.  This test was within 
normal limits bilaterally.  I'm at a loss to explain 
these findings in the context of the August 18, 1978 
results which, as stated, looked valid.  

Conclusion:  The foregoing is largely conjecture.  At 
best, one can say the documentation is inconsistent, 
making it difficult to build a coherent case.  

The Board notes that the examiner who provided the above 
opinion of July 1997, was not the same person who provided 
the opinion in April 1997.  It is also noted that the July 
1997 examiner held a Ph.D. degree. 

In an October 20, 1997 rating decision, the RO continued to 
deny service connection for the left ear.  In that decision, 
and corresponding Supplemental Statement of the Case, the RO 
explained that the examination and opinion rendered by the VA 
examiner in April 1997 was considered inadequate because 
there was no basis cited or shown to find one active duty 
examination as accurate while finding three others 
inaccurate.  The RO went on to explain that the July 1997 
opinion was solicited for that reason, and that the July 1997 
examiner was the Chief of Audiology at one of the VA health 
care clinics.  The RO concluded that only conjecture was 
offered to explain the anomalous findings in service.  

In May 1998, the Board reviewed the veteran's appeal.  
Several issues were before the Board, and it denied the 
veteran's claims for an increased rating for tinnitus and for 
an earlier effective date; and remanded the two issues 
presently on appeal.  In its remand, the Board cited to the 
service medical records and examinations therein, as well as 
the post-service medical evidence and opinions on record.  It 
was determined that the circumstances of the case required 
further development in the form of another VA examination for 
the veteran by someone who had not previously examined him in 
order to determine the nature and extent of his hearing loss.  
The examiner was asked to provide an opinion concerning 
whether "it was at least as likely as not" that the current 
hearing loss in the veteran's left ear was related to 
service, or whether it was due to some other cause.  The 
Board asked the RO to again consider the claim for an 
increased rating for the right ear, if appropriate, after 
examination of the veteran.  

In an August 28, 1998 letter from the RO to the veteran, the 
veteran was notified that further development was needed for 
his appeal.  He was told that it was very important to his 
case to furnish treatment records for hearing loss since the 
time of his discharge from service.  He was informed that 
failure to cooperate in obtaining those records could result 
in denial of his claim.  

In a February 5, 1999 statement from the veteran, regarding 
another matter, he included as his current address, the same 
address used by the RO to contact the veteran on August 28, 
1998, and subsequently.  The original Statement of the Case 
and earlier correspondence of record were mailed to a 
different address. 

In a May 1999 VA examination worksheet, the RO requested that 
the veteran undergo an audiological evaluation.  The Board's 
remand instructions were provided for the examiner.  In an 
internal correspondence, the RO noted that the veteran failed 
to show for a VA examination scheduled on June 25, 1999.  

In a July 1999, Deferred Rating Decision, the RO adjudicator 
discussed the fact that the veteran had failed to report for 
VA examination, and that there was no indication in the file 
that the veteran had been notified of the "importance of 
examination" and the consequences of not reporting.  In a 
July 1999 letter, the RO informed the veteran of their 
notification of his failure to report for examination, and 
that the audiology examination was very important to his 
appeal.  The RO notified the veteran that it could take no 
action to resolve the appeal without examination of the 
veteran.  The RO then asked the veteran to respond within 
30 days if he was willing to report for examination.  No 
further correspondence was received from the veteran on this 
matter.  

On September 15, 1999, the veteran's representative submitted 
an Informal Hearing Presentation for the record.  Therein, 
the representative did not mention the veteran's failure to 
report for VA examination.  The representative argued that, 
after reviewing the evidence in its entirety, it was of the 
opinion that the veteran had submitted credible arguments in 
support of his claim(s).  


Service Connection-Left Ear

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of pre-existing injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(1999).

The threshold question to be answered is whether the veteran 
has presented evidence sufficient to justify a belief by a 
fair and impartial individual that his claim is well-
grounded; that is, a claim which is plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Chelte v. Brown, 
10 Vet. App. 268, 270 (1997) (citing Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990)).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see also 
Epps v. Gober 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra).  The second and third Caluza elements can be 
satisfied under 38 C.F.R. 3.303(b) by (a) evidence that the 
condition was "noted" during service or during an 
applicable presumptive period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  38 
C.F.R. 3.303(b) (1999); Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997).  For the purpose of determining whether a 
claim is well grounded, the credibility of the evidence in 
support of the claim must be presumed.  Robinette v Brown, 8 
Vet. App. 69, 75 (1995).

The Board has reviewed the evidence pertinent to this claim, 
and, ultimately, determines that the veteran has not 
submitted a well grounded claim for entitlement to service 
connection for left ear hearing loss because competent 
evidence has not been presented to show that the current left 
ear hearing loss was present in service or related to an 
incurrence or injury in service.  See Caluza, supra.  

In addition to the laws and regulations provided above, the 
specific regulations for the determination of whether the 
veteran has a service-connectable hearing loss is governed by 
38 C.F.R. § 3.385, which states that for the purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000 and 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (1999).  Regulation 
38 C.F.R. § 3.385 essentially "operates to establish when a 
measured hearing loss is (or, more accurately, is not) a 
'disability' for which compensation may be paid, provided 
that the requirements for service connection are otherwise 
met...." Hensley, 5 Vet. App. at 159.  

However, in the veteran's case, the requirements for service 
connection are not otherwise met.  As the threshold for 
presenting a well grounded claim has not been met, section 
38 C.F.R. § 3.385 is not for application.  The medical 
evidence of record fails to show inservice incurrence or 
aggravation of left ear hearing loss, one of the components 
for a well grounded claim.  Caluza, supra.  What is shown in 
the record, are service medical examinations, one of which 
indicate left ear hearing loss (August 18, 1978), and 
subsequently dated audiometric findings, including the 
separation examination, which do not indicate left ear 
hearing loss.  See Hensley, 5 Vet. App. at 157 (noting that 
"the threshold for normal hearing is from 0 to 20 dB, and 
higher threshold levels indicate some degree of hearing 
loss").  There are two VA medical opinions on file regarding 
the inconsistency of the inservice reports.  The VA examiner 
in April 1997, stated that he was unable to explain the 
results of the August 28 [sic], 1978 examination and the 
veteran's subsequent separation examination, and the second 
VA medical opinion, by the VA Chief of Audiology, concluded 
that the documentation in service was inconsistent, making it 
difficult to build a coherent case with regard to the 
inconsistencies shown in service.  

The veteran specifically contended that he had left ear 
hearing loss in service.  A lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service.  See Savage v. Gober, supra.  
If the claimed disability is manifested by observable 
symptoms, lay evidence may be adequate to show the incurrence 
of a disease or injury in service and continuing 
symptomatology since service.  Medical evidence is required, 
however, to show a relationship between the current medical 
diagnosis and the continuing symptomatology.  Sacks v. West, 
11 Vet. App. 314 (1998).  This type of nexus relationship is 
also lacking in the veteran's case.  Caluza, supra.  

In terms of nexus evidence, the Board tried to get an opinion 
as to whether it was at least as likely as not that the 
veteran's current left ear hearing loss, which is shown in 
the most recent VA examinations, was related to service or to 
some other cause.  The veteran, however, chose not to present 
for VA examination after being provided notice that further 
examination was important to the appeal which he initiated.  
In any event, the Board is under no obligation to assist the 
veteran in further development of his claim, since the claim 
is not well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  That is, if the veteran fails to submit evidence 
showing that his claim is well grounded, VA is under no duty 
to assist him in any further development of the claim.  Epps, 
126 F.3d at 1469.  VA may, however, dependent on the facts of 
the case, have a duty to notify him of the evidence needed to 
support his claim; and the RO and the Board in this case have 
fulfilled that duty.  38 U.S.C.A. § 5103; see also Robinette,  
8 Vet. App. at 79.

Accordingly, the veteran has not presented a well grounded 
claim left ear hearing loss. 


Increased Rating-Right Ear

The Board has reviewed the evidence pertinent to this claim, 
and determines that the veteran is not entitled to a 
compensable evaluation for his service-connected right ear 
hearing loss disability.  

The provisions of 38 U.S.C.A. § 5107 have been met, in that 
the claim for an increased rating for right ear hearing loss 
is well grounded and adequately developed.  This finding is 
based on the veteran's evidentiary assertion that his 
service-connected right ear disability has increased in 
severity.  See Drosky v. Brown, 10 Vet. App. 251, 254 (1997) 
(citing Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992)).  

The RO is required to attempt to contact the veteran at his 
latest address of record.  38 C.F.R. § 3.1(q) (1999).  Here, 
and to no avail, the RO attempted to reach the veteran by 
letter in August 1998, for further examination of his hearing 
loss, as well as other matters.  The veteran failed to report 
for a VA audiology examination scheduled for June 1999.  In 
light of the aforementioned, the Board determines that the 
veteran was afforded an adequate VA examination for rating 
purposes prior to the Board's remand for further evaluation.  
Mindful that the "...duty to assist is not always a one-way 
street," the Board proceeds, constrained to make a decision 
based on the current evidence of record.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a) (West 
1991).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When 
an unlisted disorder is encountered it is rated under a 
closely related disease or injury in which the functions 
affected, the anatomical localization, and symptomatology are 
closely analogous.  38 C.F.R. § 4.20, 4.27.

The determination of whether a higher disability rating is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

The Court has held that the Board should consider the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

The veteran's hearing loss is evaluated by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Evaluations of unilateral defective hearing range 
from noncompensable to 10 percent based on organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from defective 
hearing, the rating schedule establishes eleven auditory 
acuity levels from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87, Diagnostic Codes 6100-6110 (1999).

In situations where service connection has been granted only 
for defective hearing involving one ear, the hearing acuity 
of the non-service-connected ear is considered to be normal.  
See Boyer v. West, 11 Vet. App. 477 (1998), aff'd on reh'g, 
12 Vet. App. 142 (1999); VAOPGCPREC 32-87.  Specifically, in 
Boyer v. West, the Court upheld VA's interpretation of 38 
U.S.C.A. § 1160(a) and 38 C.F.R. § 3.383 to the effect that 
hearing loss in a non- service-connected ear is deemed to be 
normal for the purpose of rating hearing loss in the service-
connected ear.  In such situations, a maximum 10 percent 
evaluation is assignable where hearing in the service-
connected ear is at Level X or XI.  38 C.F.R. § 4.87, 
Diagnostic Code 6101 (1999).

Based on the facts cited in this record, there is no question 
regarding which of two evaluations would more properly 
classify the severity of the right ear hearing loss.  38 
C.F.R. § 4.7.  The veteran's current disability level, as 
shown at VA examination in April 1997, supports a 
noncompensable evaluation.  A noncompensable rating is 
assigned for unilateral defective hearing where the puretone 
threshold average in the service-connected ear is 76 decibels 
with speech recognition ability of 62 percent correct (Level 
I); which is the veteran's current disability level.  
38 C.F.R. § 4.87, Diagnostic Code 6100.  A word recognition 
score was not given at the veteran's private examination in 
January 1996, but it is noted that the threshold levels were 
very similar.  A noncompensable rating is also warranted 
based upon the examination results of the September 1994 VA 
examination where puretone threshold average in the service-
connected ear was 69 decibels with speech recognition ability 
of 62 percent correct (Level I).  The Board has determined, 
therefore, that the preponderance of the evidence is against 
entitlement to a compensable disability rating for right ear 
hearing loss.







ORDER

Service connection for left ear hearing loss is denied.

A compensable rating for right ear hearing loss is denied.  



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

